DETAILED ACTION
	Claims 1-3, 5-18, 51, 101, 159-193.
	Allowable Subject Matter
Claims 1-3, 5-18, 51, 101, 159-193 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, and 51 recite a current collector bus, a current collector bridge, a substrate and a current collector segment wherein when the temperature reaches a threshold the current collector bridge no longer couples the current collector segment due to a heat induced change in volume of the substrate.
Prior art Ito (JP 2015-026555) teaches a current collector bus, a current collector bridge, a substrate and a current collector segment.  Ito does not teach that when the temperature reaches a threshold the current collector bridge no longer couples the current collector segment due to a heat induced change in volume of the substrate.
Claim 8 recites a current collector bus, a current collector bridge, a substrate and a current collector segment wherein the thermal expansion of the substrate is greater than the thermal expansion coefficient of the collector bridge.
Prior art Ito (JP 2015-026555) teaches a current collector bus, a current collector bridge, a substrate and a current collector segment.  Ito does not teach that the thermal expansion of the substrate is greater than the thermal expansion coefficient of the collector bridge.
Claim 11 recites a current collector bus, a current collector bridge, a substrate and a current collector segment wherein the substrate comprises a heat shrinkable film.
Prior art Ito (JP 2015-026555) teaches a current collector bus, a current collector bridge, a substrate and a current collector segment.  Ito does not teach that the substrate comprises a heat shrinkable film.
Regarding claim 12, Ito does not teach that the substrate comprises PVA.
Regarding claim 13, Ito does not teach that at a threshold current the collector bridge is mechanically deformed.
Regarding claim 18, Ito does not teach a heater adjacent to the substrate configured to heat at least a portion of the substrate.
Regarding claim 101, Ito does not teach that the substrate changes volume and induces a loss of electronic coupling between the segments and the bus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729